internal_revenue_service number release date index number ---------------------------- ------------------------ ---------------------------------- ---------------------------------- -------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-105003-09 date july legend decedent daughter accountant trust trust date date date date --------------------------------------------------- ------------------------------------------------------ ---------------------------- --------------------------------------------------------------------------- ------------------------------------------------------ -------------------------- ------------------ ------------------ ---------------------- dear -------------- this responds to your letter dated date requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of decedent’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date decedent established trust as an irrevocable_trust for the benefit of her descendants trust provides in relevant part that upon the death of decedent the trustee is to set apart in a separate trust to be known as the family_trust the remainder of the trust estate family_trust has gst potential on date decedent established trust as a revocable_trust trust provides in relevant part that upon decedent’s death the trustee is to set apart in a separate trust to be known as the family_trust the remainder of the trust estate for the plr-105003-09 benefit of her descendants the trustee is to then divide family_trust into two portions to be known as the portion one trust and the portion two trust the portion one trust is to consist of a fractional portion of the trust estate of family_trust for which decedent is the transferor for gst purposes the portion one trust has gst potential decedent died on date daughter in her capacity as executor of decedent’s estate hired accountant to prepare the form_706 united_states estate and generation-skipping_transfer_tax return the estate_tax_return was timely filed with extensions on date however accountant failed to file schedule r with the estate_tax_return it is represented that decedent strongly intended for her executor to allocate her available gst_exemption first to the portion one trust you have requested an extension of time under sec_2642 and sec_301_9100-3 to allocate decedent’s gst_exemption to the portion one trust effective as of decedent’s date of death and based on the value on decedent’s date of death law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 provides that for purposes of sec_2631 the gst_exemption amount for any calendar_year shall be equal to the applicable_exclusion_amount under sec_2010 for such calendar_year sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 plr-105003-09 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor is granted an extension of time of sixty days from the date of this letter to make an allocation of decedent's available gst_exemption to the portion one trust the allocation will be effective as of decedent’s date of death and will be based on the fair_market_value for federal estate_tax purposes on the date of death the executor should make the allocation on a supplemental form_706 the supplemental form_706 should be filed on behalf of the estate with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-105003-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
